Citation Nr: 1437253	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-40 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy other than in the right foot.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right foot.
 
3.  Entitlement to a rating in excess of 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from August 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a March 2011 Board hearing before an Acting Veterans Law Judge who is no longer a member of the Board.  In April 2014, the Board afforded the Veteran an opportunity for another hearing with a Veterans Law Judge who would participate in this decision.  The Veteran responded that he did not want another hearing.

In May 2012, the Board remanded the claims on the cover page for further evidentiary development.  These issues are once again before the Board.

The issue of an increased rating for headaches and right leg neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Peripheral neuropathy (other than the right foot) was not shown in service or for many years thereafter and is not related to service, to include exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy other than in the right foot are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in July 2009 and November 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran appeared at a hearing before the Board where he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting Veterans Law Judge (AVLJ) identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited with respect to the claims.  Neither the Veteran       nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.  Indeed, the Veteran has declined the opportunity to have another hearing following retirement of the AVLJ.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service personnel records, service treatment records, and available post service treatment records have been obtained.  In addition, the Veteran was provided with VA examinations in connection with the claim.  

Also, pursuant to the Board remand directive, the AOJ also attempted to obtain the Veteran's VA treatment records from the VA Medical Center in Albuquerque for the period of May 1972 to May 1973.  The AOJ received only dental treatment records for the Veteran for the requested time period, as well as a response indicating that other records were unavailable and further efforts to obtain the records would be futile.  The Veteran was notified of this fact in a September 2012 letter and invited to submit such records himself if they were in his possession.  A November 2012 Memorandum making a Formal Finding of Unavailability of the records was also issued which set forth the AOJ's attempts to obtain these records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence that is available but not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established for disability that is proximately due    to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2006).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic diseases of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  As the Veteran served in Vietnam, exposure to herbicides in conceded.

If a veteran was exposed to an herbicide agent during active military service, certain listed diseases, to include early onset peripheral neuropathy, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The presumptive period for early onset peripheral neuropathy is one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.   

In this case, the medical evidence shows that the Veteran was diagnosed with sensorimotor polyneuropathy in the left leg as noted on a June 2005 VA outpatient treatment report and the 2012 VA examiner diagnosed peripheral neuropathy of the lower extremities.  Thus, as the Veteran has a current disability, the remaining question before the Board in connection with the claim for service connection is whether such disability is related to service.  

The Veteran's service treatment records do not contain any complaint, finding, or diagnosis of peripheral neuropathy of any of his extremities.  At the time of his separation examination in February 1972, his upper and lower extremities were clinically evaluated as normal.  Indeed, he stated at that time "I am in excellent health."

Many years after service, VA treatment notes recorded the Veteran's complaints      of right foot numbness.  A June 2004 electromyography/nerve conduction          study (EMG/NCS) was abnormal, showing mild moderate axonal sensorimotor polyneuropathy with absent sensory potential in the legs.  On neurology consultation in June 2005, the Veteran reported onset of symptoms of tingling and numbness in the right foot approximately 10 years earlier.  He denied any left foot symptoms. 

On VA peripheral nerves examination in August 2012, conducted by a neurologist, the Veteran reported onset of numbness in both feet while stationed in Vietnam.  Reportedly, the symptoms progressed over the years.  The examiner questioned the Veteran regarding his previous reports of onset of symptoms and previous denial of left foot symptoms on prior VA examinations in 2005 and 2007, but the Veteran maintained he initially experienced symptoms in service.  The examiner found mild incomplete paralysis of the sciatic nerve in the left lower extremity.  The examiner opined that it was less likely than not that the Veteran's left leg neuropathy was related to herbicide exposure.  The examiner noted the inconsistency between the Veteran's current contentions of symptoms in service and records showing no complaints within decades after service.  Likewise, the examiner commented that it was possible polyneuropathy of the upper extremities exists, but if it does, it did not start until decades after service in Vietnam and is therefore less likely than not related to service in Vietnam.  The examiner further opined that the Veteran's left leg neuropathy was not associated with the service connected low back condition as there was no evidence of lumbar radiculopathy concerning the left lower extremity.  


The Veteran has asserted that he has suffered from pain and numbness in his feet ever since service; however, upon review of the record the Board finds these assertions are inconsistent with the other evidence of record and are not reliable.  As noted above, no complaints or findings of neuropathy were noted in service and he indicated he was in excellent health on separation from service.  On neurology consultation in June 2005, the Veteran reported onset of symptoms of tingling and numbness in the right foot approximately 10 years earlier and specifically denied any left foot symptoms.  The neurologist noted that although the Veteran only complained of symptoms in the right lower extremity, clinical findings were present in both legs and were symmetrical.  The Veteran gave a similar history at a Board hearing in August 2006, when he testified that he initially noted neuropathy related symptoms in the right foot during the mid to late 1990's.  In July 2007, the Veteran was afforded a VA examination at which time he reported that approximately ten to twelve years earlier he began to notice symptoms of clumsiness and numbness of his feet, with sharp pain involving the lateral aspect of his right foot and calf.  The Board notes that at no time in connection with right foot neuropathic complaints did the Veteran endorse symptoms other than those affecting the right foot.  In fact, in statements made in connection with treatment and on VA examinations in 2005  and 2007, the Veteran specifically denied left foot symptoms.  The Board finds it unlikely that he would have neglected to mention complaints concerning his left foot during treatment and while seeking service connection for other foot complaints.     

It was not until the Veteran filed the current claim for VA benefits that he reported onset of bilateral foot symptoms in service.  In this regard, at a Board hearing in March 2011 the Veteran testified that he first experienced bilateral foot numbness in service.  Reportedly, he sought treatment in service and within one year of discharge from service from VA between May 1972 and May 1973, but the clinicians failed to render a diagnosis.  The symptoms progressively worsened throughout the years.  Thereafter, he sought treatment from private medical providers, but they also failed to recognize his bilateral foot symptoms as peripheral neuropathy.  Given the specificity of his earlier reports and the contradictory histories, the Board finds that the current allegations of a continuity of symptoms dating to service, or within a year of service, are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).

The Board also acknowledges that the Veteran submitted multiple witness statements in 2012 from friends, acquaintances and family members, to include his spouse and fellow service members, to the effect that the Veteran experienced bilateral lower extremity numbness since his exposure to herbicides in service and the symptoms persisted throughout the years.  However, the Board finds these statements inconsistent with the evidence of record, including the Veteran's own statements rendered prior to 2010.  Moreover, these statements are being rendered decades after the Veteran's service, further reducing their reliability.  See Buchanan, 451 F.3d at 1336-1337 (the significant time delay between the affiants' observations and the date on which the statements were written and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).   Prior to 2010, the Veteran either denied left lower extremity symptoms or gave a significantly more recent history of onset of symptoms, to include while under oath in 2006.  The lay statements submitted to support his contrary history provided for the purpose of seeking additional compensation benefits are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Accordingly, the competent, credible, and probative evidence of record fails to support a finding of peripheral neuropathy in service or for decades thereafter.  Thus, service connection on a presumptive basis as a chronic condition and as related to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Moreover, the Board finds the preponderance of the evidence is against the claim for service connection on a direct or secondary basis as well.  The Board assigns greatest weight to the medical opinions of the VA examiner because the examiner reviewed the claims file, considered the Veteran's complete history, and provided adequate rationale that is consistent with other evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges that in April 2005, a VA family nurse practitioner (FNP) noted that the Veteran had mild to moderate polyneuropathy secondary to a back injury incurred in service.  The statement is conclusory and no rationale was provided in support of the statement.  Moreover, while the 2004 EMG/NCS noted that radiculopathy on the right could not be excluded, there were no findings as to the left lower extremity, and more importantly, the competent medical evidence shows that the Veteran suffers from non-radicular low back pain as noted by the VA examiner in 2012.  Accordingly, the Board affords the FNP's opinion minimal, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Additionally, although the Veteran was a medic in service, the Board has found his contentions concerning the onset of peripheral neuropathy to lack credibility, and finds the opinion of the VA examiner to be more probative, especially since the examiner was a neurologist and has significantly greater expertise in addressing questions as to the etiology of peripheral neuropathy.  

In summary, the most probative evidence shows that peripheral neuropathy (other than of the right foot) was not shown in service or for many years after service, and is not otherwise related to active service or to a service-connected disability.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for peripheral neuropathy other than in the right foot is denied.


REMAND

The Board notes that the most recent VA treatment records are dated in June 2010.  Relevant ongoing medical records should be requested to permit full and fair adjudication of the claims for increase.  38 U.S.C.A. § 5103A(c) (West 2002);     see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his headaches or right leg neuropathy.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already of record.  In addition, ongoing VA treatment records dating since June 2010 should also be obtained.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


